Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledged the replacement sheet dated 7/20/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10546423 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person skill in the art to recognize the features recited in the patent claims are similarly recited in the current claimed invention, see the comparison table below illustrates the similarities of the independent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10580217 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person skill in the art to recognize the features recited in the patent claims are similarly recited in the current claimed invention, see the comparison table below illustrates the similarities of the independent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11062522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary person skill in the art to recognize the features recited in the patent .
All dependent claims 2-10 and 12-20 of the current application are rejected with similar reasons set forth for independent claims 1 and 11, above.


Current Application

Patent No. 10546423 B2

Claim 1. 
An augmented reality surgical system comprising: 
a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 
at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; 





generate a three dimensional anatomical image using patient data created by medical imaging equipment that has imaged a portion of the patient, rotate and scale at least a portion of the three dimensional anatomical model based on the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient; and 

generate a video signal based on at least a portion of the three dimensional 






wherein the video signal is a graphical representation of a virtual trajectory of the surgical instrument that intersects a target location on a patient, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a surgeon who is repositioning and reorienting the surgical instrument.

Claim 1. 
An augmented reality surgical system comprising: 
a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; 
a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; 
at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; and 


further rotate at least a portion of the three dimensional anatomical model 
wherein the video signal is a graphical representation of a virtual trajectory of a surgical instrument that intersects a target location on a patient, the target location corresponds to a point the surgical instrument impacts the three dimensional anatomical image which is oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is continuously updated and dynamically displayed to a surgeon who repositioning and reorienting the surgical instrument.

Claim 11. 

a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 













a position tracking system configured to track the location of the surgical tool, and/or a prosthetic, the display, a surgical site and a target location of the patient, wherein the video signal is a graphical representation of a virtual trajectory of the surgical instrument that intersects a target location on a patient, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a surgeon who is repositioning and reorienting the surgical instrument.

Claim 11. 

a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; 
at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room, a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and a computer equipment configured to receive a plurality of video streams from one or more source devices and to control which of the video streams are output as a video signal to the display screen based on the 
a position tracking system configured to track the location of the surgical tool and/or a prosthetic, the display, a surgical site and a target location on the patient wherein the video signal is a graphical representation of a virtual trajectory of a surgical instrument that intersects a target location on a patient, the target location corresponds to a point the surgical tool impacts the three dimensional anatomical image which is oriented and scaled to match the patient's anatomy, and wherein the virtual trajectory is continuously updated and dynamically displayed to a surgeon who repositioning and reorienting the surgical instrument.

Current Application

Patent No. 10580217 B2

Claim 1. 
An augmented reality surgical system comprising: 

a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 

at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; 
computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; 







generate a video signal based on at least a portion of the three-dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and a surgical instrument, and output a video signal to the display screen on the display, 


Claim 1. 
An augmented reality surgical system comprising: 

a motion sensor connected to the head mounted display and configured to output a head motion signal indicating measured movement of the head mounted display; and 
at least one camera configured to observe reference markers connected to the head mounted display, reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; 
computer equipment configured to: compute the relative location and orientation of the reference markers connected to the head mounted display and the reference markers connected to the patient based on processing a video signal from the at least one camera; 

generate a video signal based on the rotated and scaled three dimensional anatomical model; output the video signal to the display screen of the head mounted display; and 
output a second video signal that is a graphical representation of a virtual trajectory of a surgical instrument that 

Claim 11. 
An augmented reality surgical system for displaying multiple video streams to a user, the augmented reality surgical system comprising: 
a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 



Claim 11. 
An augmented reality surgical system for displaying multiple video streams to a user, the augmented reality surgical system comprising: 
a head mounted display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; a motion sensor connected to the head mounted display and configured to output a head motion signal indicating measured movement of the head mounted display; 

Current Application

US 11062522 B2

Claim 1. 
An augmented reality surgical system comprising: 

a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 

at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; 
computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; 


generate a video signal based on at least a portion of the three dimensional anatomical image and the location and orientation of the reference makers coupled to the patient and a surgical instrument, and output a video signal to the display screen on the display, 
wherein the video signal is a graphical representation of a virtual trajectory of the surgical instrument that intersects a target location on a patient, and wherein the virtual trajectory is a continuously updated and dynamically displayed to a 

Claim 1. 
An augmented reality surgical system comprising: 

a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 

at least one camera coupled to a portion of the display and configured to observe reference markers connected to a patient, and reference markers connected to a surgical tool located within a surgical room; computer equipment configured to: compute the relative location and orientation of the display and the reference markers connected to the patient based on processing an image signal from the at least one camera; 




Claim 11. 
An augmented reality surgical system for displaying multiple video streams to a user, the augmented reality surgical system comprising: 
a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 
a position tracking system configured to track the location of the surgical tool, and/or a prosthetic, the display, a surgical site and a target location of the patient, 

Claim 11. 
An augmented reality surgical system for displaying multiple video streams to a user, the augmented reality surgical system comprising: 
a display comprising a see-through display screen that display images while allowing transmission of ambient light therethrough; a motion sensor connected to the display and configured to output a motion signal indicating measured movement of the display; and 
a position tracking system configured to track the location of the surgical tool, and/or a prosthetic, the display, a surgical site and a target location of the patient, 

Claims 2-9 and claims 12-20

Claims 2-9 and claims 12-20






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613